Lewis, J.
The respondent and one Kiefer entered into a trade by which re- - spondent deeded to Kiefer a farm and gave $5,000 cash to boot. Kiefer deeded to respondent a certain building and saloon business *92in the city of Moorhead. Appellant was the agent through whom the parties were brought together. Respondent paid appellant the sum of $430 commission, and brought this action to recover it, upon the ground that appellant was acting as the agent of Kiefer, which fact was unknown at the time. The court instructed the jury that a person acting as agent for another in transacting the business of his principal was required to act solely for and in the interest of the principal, and he was not permitted to receive compensation from a third party; that if appellant was acting as the agent of respondent in effecting the trade, and was at the same time acting as the agent of Kiefer, respondent was entitled to recover such commission as he may have paid to him without knowledge of such fact. The jury returned a verdict for respondent in the full amount, and appeal was taken from an order denying appellant’s motion for judgment notwithstanding the verdict or for a new trial.
The record does not bear out appellant’s claim that the evidence conclusively shows that appellant was a mere middleman. The property had been listed by'Kiefer with appellant as a real estate agent, and he had it for sale; but, having heard that respondent would be willing to trade some farm land for such a property, he looked him up and interested him, and respondent agreed to give him a sum of $500 as his commission. Respondent testified that the •arrangement was that appellant agreed to and did act for him, and that he expected him to make the best bargain he could for him, and that he had no knowledge, until after he had paid the amount which he now seeks to recover, that appellant also received compensation from Kiefer. The question was in dispute, and was correctly submitted to the jury.
The rule is that where real estate is placed in the hands of a person to sell, as agent for the owner, although the price and terms of sale are fixed by the owner himself, yet it is incompatible with the agent’s duties to his principal to accept any payment as agent also of the purchaser. Webb v. Paxton, 36 Minn. 532, 32 N. W. 749. The distinction between this kind of a case, and one where a real estate agent or broker is employed simply to bring the parties together, is pointed out in Hobart v. Sherburne, 66 Minn. 171, 68 *93N. W. 841. It is the well-settled rule, upon grounds of public policy, tbat an agent or vendor cannot assume the essentially inconsistent and repugnant relation of agent for the purchaser. Turner v. Fryberger, 94 Minn. 433, 103 N. W. 217, 110 Am. St. 375.
Affirmed.